—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal possession and criminal sale of a controlled substance in the third degree (Penal Law § 220.16 [1]; § 220.39 [1]). We reject the contention of defendant that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). Contrary to defendant’s contention, defense counsel requested a Ventimiglia hearing and successfully precluded use of evidence, of other crimes. Defense counsel was not ineffective for failing to request an accomplice charge with respect to the informant. Such a charge was not warranted because the informant was not an accomplice; he acted as an agent of the police, and therefore lacked the intent to commit the crimes with which defendant was charged (see, People v Bedoya, 122 AD2d 545, lv denied 68 NY2d 998). It is evident from defense counsel’s opening and closing statements that the defense strategy was to deny that the cocaine was defendant’s, and we will not second-guess whether that strategy “was the best trial strategy, or even a good one, so long as defendant was afforded meaningful representation” (People v Satterfield, 66 NY2d 796, 799-800). We have examined defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Oneida County Court, Dwyer, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Pine, Balio and Lawton, JJ.